Case 1:17-cv-10432-DJC Document 68-2 Filed 12/17/18 Page 1 of 10




                EXHIBIT A
             Case 1:17-cv-10432-DJC Document 68-2 Filed 12/17/18 Page 2 of 10
                                                                                                  1 (Pages 1 to 4)
                                                         Page 1                                                        Page 3
                       UNITED STATES DISTRICT COURT                1
                                                                                      INDEX
                                                                   2
                      FOR THE DISTRIT OF MASSACHUSETTS                 WITNESS:                     AMANDA ARNOLD
                                                                   3
                                   C.A.NO.: 17-10432-DJC
                                                                   4
                                                                                By Mr. Muzyka           4
     ----------------------------------------x                     5
                                                                   6
     AMANDA ARNOLD,                                                                   EXHIBIT INDEX
                                                                   7
               Plaintiff,
                                                                   8
     VS
                                                                       1        Answers to Interrogatories             165
     THE WOODS HOLE, MARTHA'S VINEYARD                             9

     AND NANTUCKET STEAMSHIP AUTHORITY,                                2        Photograph of the Eagle Steamship Ferry      181
                                                                  10
             Defendant.

     -----------------------------------------x
                                                                       3        Photograph of Hallway                  182
                                                                  11
                       DEPOSITION OF AMANDA ARNOLD,
                                                                       4        Photograph                       182
             taken on behalf of the Defendant,                    12

             pursuant to the applicable provisions of the              5        Photograph                       184
                                                                  13
             Massachusetts Rules of Civil Procedure, before
                                                                       6        Photograph                       185
             Tara L. Wosny, Notary Public and Certified           14

             Shorthand Reporter, within and for the               15
                                                                  16
             Commonwealth of Massachusetts, at the offices of
                                                                  17
             Clinton & Muzyka, P.C., 88 Black Falcon Avenue,      18
             Suite 200, Boston, Massachusetts, on Wednesday,      19
                                                                  20
             December 13, 2017, at 10:00 a.m.
                                                                  21
                                                                  22
                                                                  23
                                                                  24




                                                         Page 2                                                        Page 4
 1                                                                 1
                APPEARANCES:                                                            PROCEEDINGS
 2                                                                 2
                PENNOCK LAW FIRM                                                            * * *
 3                                                                 3
                33 Wayne Street                                                         AMANDA ARNOLD, the witness,
 4                                                                 4
                Jersey City, New Jersey 07302                                   having been satisfactorily identified and
 5                                                                 5
                212.967.4213                                                    duly sworn by the Notary Public, was examined
 6                                                                 6
                BY: Shannon Pennock, Esq.                                       and testified as follows in answer to direct
 7                                                                 7
                shannonpennock@pennocklawfirm.com                               interrogatories:
 8                                                                 8
                Counsel for the Plaintiff                                                  * * *
 9                                                                 9
                                                                                EXAMINATION BY MR. MUZYKA:
10                                                                10
                CLINTON & MUZYKA, P.C.                                     Q.     Ms. Arnold, have you ever had your deposition
11                                                                11
                88 Black Falcon Avenue, Suite 200                               taken before?
12                                                                12
                Boston, Massachusetts 02210                                A.    No.
13                                                                13
                617.723.9165                                               Q.     Okay. Let me just give you some rules so that
14                                                                14
                BY: Thomas J. Muzyka, Esq.                                      things will be a little bit easier for all of
15                                                                15
                Counsel for the Defendant                                       us.
16                                                                16
                                                                           A.    Okay.
17                                                                17
                                                                           Q.     I'm going to ask you a number of questions.
18                                                                18
                                                                                You're going to answer a number of questions.
19                                                                19
                                                                                Your counsel may object or make statements.
20                                                                20
                                                                                It's all going to be taken down by this woman.
21                                                                21
                                                                                She's usually 99 and 9/10 percent accurate, but
22                                                                22
                                                                                in order to help her out, I would appreciate it
23                                                                23
                                                                                if you would hold off answering a question until
24                                                                24
                                                                                I finish. That way we're not talking over each



                            Goudreau Court Reporting Service, Inc.
Case 1:17-cv-10432-DJC Document 68-2 Filed 12/17/18 Page 3 of 10




                **********
          Case 1:17-cv-10432-DJC Document 68-2 Filed 12/17/18 Page 4 of 10
                                                                                   3 (Pages 9 to 12)
                                               Page 9                                                   Page 11
 1                                                          1
     A. No.                                                       use of glasses?
 2                                                          2
     Q. Okay. So this was your first time on a                  A. I don't know the distance.
 3                                                          3
       Steamship Authority vessel; is that correct?             Q. What is your best estimate?
 4                                                          4
     A. Yes. That circulate that area.                          A. A small subtitle at a distance of -- I don't
 5                                                          5
     Q. Have you ever been on any other vessels?                  know. I don't know lengths very well. I don't
 6                                                          6
     A. Yes.                                                      have an estimate at this time. I would say
 7                                                          7
     Q. What type of vessels?                                     watching the TV across the room.
 8                                                          8
     A. Other ferries?                                          Q. Okay. Do you have problems with your vision
 9                                                          9
     Q. Have you been on ferries?                                 seeing objects at 20 feet?
10                                                         10
     A. Yes.                                                    A. No. It's just making out small words.
11                                                         11
     Q. All right. Have you ever been on any type of            Q. Okay. So in other words, if you were looking at
12                                                         12
       recreational boats?                                        20 feet away, you'd be able to see a door or a
13                                                         13
     A. For personal use?                                         handrail or something like that?
14                                                         14
     Q. Yes.                                                    A. Yes.
15                                                         15
     A. Okay.                                                   Q. Okay. Do you wear contacts at all?
16                                                         16
     Q. And can you tell me what your experience is with        A. No.
17                                                         17
       recreational vessels?                                    Q. For the trip to go to Nantucket on September 30,
18                                                         18
     A. To get to and from Fire Island.                           2016, who made the arrangements?
19                                                         19
     Q. What size vessels are we talking?                       A. Which arrangements?
20                                                         20
     A. I'm unfamiliar with boating sizes. Small                Q. To take the ferry from Cape Cod to Nantucket.
21                                                         21
       fishing boats.                                           A. My brother and I.
22                                                         22
     Q. Are we talking 20 feet or 120 feet?                     Q. Okay. Did you make the arrangements? Did you
23                                                         23
     A. Twenty. Small.                                            call in the reservation?
24                                                         24
     Q. Okay. And how often would you be on these types         A. We didn't make a reservation.


                                             Page 10                                                    Page 12
 1                                                          1
       of recreational boats?                                   Q. When you went from Cape Cod to Nantucket, did
 2                                                          2
     A. A handful of times in my lifetime. Under five.            you have a vehicle with you or were you
 3                                                          3
     Q. Have you ever been on any type of ferry vessel?           traveling without a vehicle?
                                                            4
 4
     A. Once a large ferry. Once before.                        A. We drove to the ferry and parked in the
                                                            5
 5
     Q. Where was that ferry located?                             designated ferry parking lot.
                                                            6
 6
     A. That was in Washington.                                 Q. And did you not take the ferry on board the
                                                            7
 7
     Q. State of Washington?                                      vessel?
                                                            8
 8
     A. Yes.                                                    A. The car you mean?
                                                            9
 9
     Q. Where was it going between?                             Q. The car.
                                                           10
10
     A. I can't recall at this time. It was when I was          A. No.
                                                           11
11
       much younger, and I was traveling with my                Q. Before boarding the ferry can you tell me what
                                                           12
12
       family.                                                    type of a day you recall it was?
                                                           13
13
     Q. I asked you a question about physical                   A. How so?
                                                           14
14
       impairments. Do you have any impairments with            Q. Weatherwise.
                                                           15
15
       regard to your vision or your hearing?                   A. Oh, it was a little gloomy.
                                                           16
16
     A. No. My hearing is fine. My vision is -- up              Q. And when you say gloomy, what do you mean by
                                                           17
17
       close it's fine. At a distance I need it for               gloomy?
                                                           18
18
       when I read far away.                                    A. The sun was not out.
                                                           19
19
     Q. Okay. And when you say when you read far away,          Q. How was the wind?
                                                           20
20
       are you prescribed glasses for that?                     A. The wind seemed fine on the drive.
                                                           21
21                                                              Q. On September 30th, what were you wearing?
     A. I have a prescription, but I don't -- my doctor
                                                           22
22                                                              A. Jeans, Teva sandals with socks, a long-sleeved
       said it's pretty minimal. I can use them at my      23
23                                                                shirt, sweater and a fleece vest and a ball cap.
       own will.                                           24
24                                                              Q. On your right hand did you have any rings?
     Q. So how far away can you see without needing the



                     Goudreau Court Reporting Service, Inc.
          Case 1:17-cv-10432-DJC Document 68-2 Filed 12/17/18 Page 5 of 10
                                                                                 4 (Pages 13 to 16)
                                             Page 13                                                    Page 15
 1                                                          1
     A. Yes.                                                      to a diner and there's a bench seat. Like that.
 2                                                          2
     Q. Are you still in possession of those rings?             Q. How many of those were there?
 3                                                          3
     A. I'm currently wearing it.                               A. It's one long one on one side and one long one
 4                                                          4
     Q. Could you describe for me how you boarded the             on the other side.
 5                                                          5
       vessel on September 30th?                                Q. And did anybody sit at the table other than you
 6                                                          6
     A. You mean like how we got up the vessel?                   and your brother?
 7                                                          7
     Q. Yes.                                                    A. No, just the two of us.
 8                                                          8
     A. There was an on-ramp.                                   Q. Do you recall what time the vessel departed from
 9                                                          9
     Q. And when you boarded the vessel, do you know the          its port in Cape Cod?
10                                                         10
       name of the vessel?                                      A. It was early afternoon. I don't recall the
11                                                         11
     A. I believe it was Eagle.                                   exact time.
12                                                         12
     Q. And the onramp that you took to board the               Q. Did you purchase the tickets or did your brother
13                                                         13
       vessel, was it at the front end or the back end            purchase the tickets?
14                                                         14
       of the vessel?                                           A. I purchased the tickets.
15                                                         15
     A. I don't recall. Mid.                                    Q. And is your brother older or younger than you?
16                                                         16
     Q. Somewhere in the middle?                                A. He is a few years older than me.
17                                                         17
     A. Yes. It was not in either the extreme front or          Q. What does your brother do for an occupation?
18                                                         18
       extreme back.                                            A. He's a working artist, as well as a bartender.
19                                                         19
     Q. And after you went up the ramp to get on board          Q. At the time what did you do for an occupation?
20                                                         20
       the vessel, where did you get on the vessel?             A. The same occupation that I've had for 12 years,
21                                                         21
     A. We sort of followed the crowd to the seating              which is managing a bar.
22                                                         22
       area.                                                    Q. Can you give me a brief description of your
23                                                         23
     Q. Once you got on board the vessel, did you go up           educational background?
24                                                         24
       any further decks or did you stay on the deck            A. High school, some college, pattern making. I


                                             Page 14                                                    Page 16
 1                                                          1
       that the ramp led to?                                      took adult classes here and there when I worked
 2                                                          2
     A. I believe everybody went up. We went up stairs            in fashion. And that's about it.
 3                                                          3
       to the main area where there is, like, the               Q. Okay. Which high school did you graduate from?
 4                                                          4
       concession stands and you can oversee the water.         A. Southwest High.
 5                                                          5
       I don't know. I don't recall what floor it was.          Q. Where is that located?
 6                                                          6
     Q. Okay. When you went up to the area or the deck          A. The Imperial Valley, El Centro, California.
 7                                                          7
       with the concession stands, did you pick out a           Q. When did you graduate?
 8                                                          8
       place to sit down?                                       A. 2002.
 9                                                          9
     A. Yes.                                                    Q. And did you immediately go to college after
10                                                         10
     Q. And where did you sit?                                    that?
11                                                         11
     A. We sat in the front. There were four tables,            A. No, I moved to San Diego and worked at a law
12                                                         12
       like, lunch-style seating that you would go to             firm as a paralegal working there for a year or
13                                                         13
       like a diner, you know?                                    so and then they did layoffs, and then I moved
14                                                         14
     Q. Okay.                                                     to New York shortly after that.
15                                                         15
     A. We were on the southeast -- I'm sorry, the              Q. Okay. And did you follow up with any type of
16                                                         16
       southwest of the four.                                     formal education in New York?
17                                                         17
     Q. Southwest?                                              A. I attended FIT.
18                                                         18
     A. If you were looking at if this was north, and           Q. And the acronym FIT means?
19                                                         19
       then they were lined up, it would have been the          A. Fashion Institute of Technology.
20                                                         20
       bottom left one.                                         Q. What type of curriculum did you follow?
21                                                         21
     Q. Okay. Of the four tables?                               A. Small leather goods and pattern making.
22                                                         22
     A. Yes.                                                    Q. When you talk about pattern making, that's for
23                                                         23
     Q. And how many chairs are at that table?                    small leather goods?
24                                                         24
     A. They aren't chairs. It's like if you were to go         A. Yes, small leather goods.



                    Goudreau Court Reporting Service, Inc.
       Case 1:17-cv-10432-DJC Document 68-2 Filed 12/17/18 Page 6 of 10
                                                                                 5 (Pages 17 to 20)
                                              Page 17                                                   Page 19
 1                                                          1
     Q. And did you complete the curriculum at that             A. No. I went up to get my brother and I beers at
 2                                                          2
       school?                                                    the concession stand, and then brought them
 3                                                          3
     A. No, I did not.                                            directly back to the table.
 4                                                          4
     Q. How long did you go to that school?                     Q. Okay. What type of beers did you buy?
 5                                                          5
     A. I took a couple of semesters and I was working          A. Ale.
 6                                                          6
       with a designer at the time. I didn't feel the           Q. How many?
 7                                                          7
       need to finish the education because I already           A. Two.
 8                                                          8
       had work, employment in the field.                       Q. One for you and one for your brother?
 9                                                          9
     Q. Have you received any type of certifications or         A. You got it.
10                                                         10
       certificates from any type of education beyond           Q. Did you have any more beer than one apiece
11                                                         11
       that?                                                      before using the ladies' room?
12                                                         12
     A. No.                                                            MS. PENNOCK: Objection.
13                                                         13
     Q. Prior to September 30, 2016, have you ever              A. No, I didn't have a full beer.
14                                                         14
       injured any portion of your right hand or your           Q. How much of the beer did you drink?
15                                                         15
       right arm?                                               A. Half of it before I went to the ladies' room.
16                                                         16
     A. Not my right hand. I did have a piece of glass          Q. Do you know the make of the beer?
17                                                         17
       cut my right arm at work and I had stitches.             A. I'm sorry, I don't understand.
18                                                         18
     Q. Okay. Is that just on the surface of your right         Q. The type of beer and the make, who made it.
19                                                         19
       arm?                                                     A. An ale.
20                                                         20
     A. Yes, just here (indicating).                            Q. Budweiser or --
21                                                         21
     Q. In the inside of the elbow?                             A. Well, Budweiser doesn't make ale.
22                                                         22
     A. Yes -- no, that wouldn't be inside the elbow,           Q. I know.
23                                                         23
       but where -- I think it was near the artery.             A. Whatever pale ale they had. I don't recall the
24                                                         24
     Q. Did it cut the artery?                                    brewery.

                                              Page 18                                                   Page 20
 1                                                          1
     A. No.                                                     Q. An IPA?
 2                                                          2
     Q. As a result of that injury, have you suffered           A. A pale ale.
 3
       any type of lack of sensation or use of your         3
                                                                Q. Prior to boarding the vessel, can you tell me
 4
       right arm?                                           4
                                                                  what you had consumed from the time you woke up
 5
     A. None.                                               5
                                                                  to the time you got on board the vessel?
 6
     Q. Or your hand?                                       6
                                                                A. By consume, what do you mean?
 7
     A. No.                                                 7
                                                                Q. Food, beverages, liquor.
 8
     Q. After you boarded the vessel on September 30th,     8
                                                                A. Water, coffee, seltzer.
 9
       and you sat down in the location that you            9
                                                                Q. Let's do this. What did you have for breakfast?
10
       described, how far was that from the concession     10
                                                                A. I think we stopped to get bagels by where we
11
       stand?                                              11
                                                                  picked up the car. I had a coffee and probably
12
     A. The concession stand was -- it was basically --    12
                                                                  ate half the bagel. Then we went -- we stopped
13
       there was space and then it was there just right    13
                                                                  on the way, I believe, in Connecticut to get
14
       behind us.                                          14
                                                                  gas, water, pretzels, beef jerky, and then I had
15
     Q. Okay. So were you on the outside of the vessel     15
                                                                  seltzer and then we got on the boat.
16
       near a window?                                      16
                                                                Q. Okay. So you didn't have a formal, sit-down
17
     A. No.                                                17
                                                                  breakfast?
18
     Q. Were you in the center of the vessel itself?       18
                                                                A. No.
19
     A. The center.                                        19
                                                                Q. And no formal lunch?
20
     Q. How long were you at the table in that area that   20
                                                                A. I do not usually have formal sit-down breakfast.
21
       you described before going to the women's room?     21
                                                                Q. And you didn't have a formal lunch either; is
22
     A. Maybe 25, 35 minutes.                              22
23
                                                                  that correct?
     Q. During those 25 to 35 minutes or so, were you      23
24
                                                                A. No.
       always at that table?                               24
                                                                Q. Have you told me everything that you consumed



                     Goudreau Court Reporting Service, Inc.
Case 1:17-cv-10432-DJC Document 68-2 Filed 12/17/18 Page 7 of 10




                **********
          Case 1:17-cv-10432-DJC Document 68-2 Filed 12/17/18 Page 8 of 10
                                                                              17 (Pages 65 to 68)
                                             Page 65                                                   Page 67
 1                                                         1
     Q.  Was anybody from the ship with you?                     ambulance was moving.
 2                                                         2
     A. Steve was there.                                       Q. All right. What type of medical treatment did
 3                                                         3
     Q.  He had accompanied you off the vessel?                  they provide to you in the ambulance?
 4                                                         4
     A. Yes -- not off the vessel, but he took us              A. I don't really know what they were supposed to
 5                                                         5
       through an elevator to get down, and then waited          provide. They just -- they didn't really
 6                                                         6
       as we docked with -- my brother and I. And then           provide any medical treatment. They asked me
 7                                                         7
       the ambulance was there to receive me.                    about -- they had to fill out a type of -- you
 8                                                         8
     Q. So there was an ambulance called to meet you at          know, report for when they put you in the
 9                                                         9
       the dock?                                                 hospital. So they kind of asked me those kinds
10                                                        10
     A. There was an ambulance called, yes.                      of questions. They asked me what had happened
11                                                        11
     Q. What happened as you were leaving the vessel?            and then they kind of were holding my fingers in
12                                                        12
       Describe it for me.                                       place and had ice packs on them until we got to
13                                                        13
     A. I don't understand.                                      the hospital.
14                                                        14
     Q. Did Steve go with you to the ambulance?                Q. Did they provide any medication for you?
15                                                        15
     A. No.                                                    A. No.
16                                                        16
     Q. All right. You and your brother walked down the        Q. Did they take your vital signs?
17                                                        17
       gangway to the ambulance?                               A. Yes.
18                                                        18
     A. Yes.                                                   Q. With regard to your fingers, when you say they
19                                                        19
     Q. All right. What happened next once you got to            were holding them in place, describe it for me.
20                                                        20
       the ambulance?                                          A. Like a rag and like a piece of cloth and ice
21                                                        21
     A. I was received by two EMTs. I think they were            packs, and they were holding it still.
22                                                        22
       EMTs. I know that they were firefighters and            Q. Okay. Were they keeping the ends of your
23                                                        23
       they told me that. That doesn't matter.                   fingers in place where they should be?
24                                                        24
       Irrelevant. Two gentlemen that worked in the            A. Yes. So the part that was hanging off, you


                                             Page 66                                                   Page 68
 1                                                         1
       ambulance, and then there was somebody who was            would have to physically hold it on top in order
 2                                                         2
       driving it, and they received us. And we got              for it to not fall. So that's what they were
 3                                                         3
       into the ambulance and we left the ferry.                 doing.
 4                                                         4
     Q. What did they do for you when you were received        Q. That was done with the rag that you
 5                                                         5
       by the two gentlemen who were in the ambulance            were describing that was folded over your hands?
 6                                                         6
       with you?                                               A. I was just trying to -- yes, just to hold it in
 7                                                         7
     A. They put -- they were holding my fingers in              place because I didn't know what was going to
 8                                                         8
       tact. I had a ring on -- this ring on this                happen if I didn't.
 9                                                         9
       finger.                                                 Q. Where was the ice?
10                                                        10
     Q. On your ring finger?                                   A. The ice from --
11                                                        11
     A. Yes. So they had to saw it off. That took a            Q. You're indicating -- you're holding your right
12                                                        12
       good amount of time. They were trying to hand             hand with your left hand?
13                                                        13
       saw it, and then they had to use kind of like a         A. Yes.
14                                                        14
       power tool saw. That took primarily most of the         Q. Where was the ice that they were putting on your
15                                                        15
       time. And then they didn't perform any kind of            hand?
16                                                        16
       surgery or anything. You know, no maintenance.          A. They weren't putting ice on my hand. The ice
17                                                        17
       It was just kind of keeping things in place and           happened on the ferry. When I got into the
18                                                        18
       they were asking me questions, I think, to                ambulance, they had special cold packs that they
19                                                        19
       distract me from the pain.                                were doing that with.
20                                                        20
     Q. Let me -- with regard to your ring, was the            Q. So they were putting cold packs on it?
21                                                        21
       removal of your ring happening at the ambulance?        A. Yes, it wasn't directly on ice.
22                                                        22
     A. In the ambulance.                                      Q. At that point in time did your pain level
23                                                        23
     Q. Before you left?                                         decrease at all?
24                                                        24
     A. No. On the drive from -- during the -- the             A. No, it only increased.



                    Goudreau Court Reporting Service, Inc.
Case 1:17-cv-10432-DJC Document 68-2 Filed 12/17/18 Page 9 of 10




                **********
         Case 1:17-cv-10432-DJC Document 68-2 Filed 12/17/18 Page 10 of 10
                                                                 49 (Page 193)
                                                 Page 193
 1
           COMMONWEALTH OF MASSACHUSETTS
 2
                SUFFOLK, SS.
 3
        I, Tara L. Wosny, Certified Shorthand Reporter
 4
     and Notary Public in and for the Commonwealth of
 5
     Massachusetts, do hereby certify that Amanda Arnold,
 6
     the witness whose deposition is herein before set forth,
 7
     was duly sworn by me and that such deposition is a true
 8
     record, to the best of my ability, of the testimony given
 9
     by the witness.
10
        I further certify that I am neither related to
11
     or employed by any of the parties in or counsel to this
12
     action, nor am I financially interested in the outcome of
13
     this action.
14
        In witness whereof, I have hereunto set my hand
15
     and seal this 30th day of January, 2018.
16
17

     Tara L. Wosny
18

     Notary Public
19

     My commission expires:
20

     June 10, 2019
21
22
23
24




                        Goudreau Court Reporting Service, Inc.
